Exhibit 99.1 Citigroup Inc. EUR 100,000,000 6.393% Fixed Rate Subordinated Notes due 2023 under the Programme for the issuance of Euro Medium-Term Notes, Series B The securities described herein have not been and will not be registered under the U.S. Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. 1. Issuer: Citigroup Inc. 2. Specified Currency: Euro ("EUR") 3. Aggregate Nominal Amount: EUR 100,000,000 4. Issue Price: 100% of the Aggregate Nominal Amount 5. (i)Specified Denominations: EUR 50,000 (ii)Calculation Amount: EUR 50,000 6. Issue Date: 6 March 2008 7. Maturity Date: 6 March 2023 8. Interest Basis: The Notes will bear interest annually in arrears at a fixed rate of interest as described below from and including 6 March 2008 to but excluding the Maturity Date. 9. Redemption/Payment Basis: Redemption at par 10. Status of the Notes: Subordinated PROVISIONS RELATING TO INTEREST PAYABLE 11. Fixed Rate Note Provisions: Applicable (i)Rate of Interest: 6.393% per annum payable annually in arrears (ii)Interest Payment Dates: 6 March in each year from and including 6March 2009 to and including 6 March 2023, as adjusted in accordance with the Modified Following Business Day Convention. (iii)Fixed Coupon Amount: EUR 3196.50 per Calculation Amount (iv)Day Count Fraction: Actual/Actual (ICMA)(unadjusted) (v)Business Days: TARGET 12. Final Redemption Amount Par 13. Early Redemption Amount of each Note Par, payable on redemption for taxation reasons or on event of default GENERAL PROVISIONS 14. Form of Notes: Bearer Notes. DISTRIBUTION 15. TEFRA: The D Rules are applicable 17. Listing: Luxembourg OPERATIONAL INFORMATION ISIN Code: XS0350626965 Common Code: 035062696
